Citation Nr: 1222664	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  98-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the reduction of a total disability rating for compensation based on individual unemployability, effective October 1, 2005, was proper.  

(The claim for a change in the vocational rehabilitation training program under Chapter 31 of Title 38 of the United States Code is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 11, 1977, to August 24, 1977, and from May 1978 to April 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In a decision in July 2007, the Board denied the Veteran's appeal, concluding that the reduction of a total disability rating for compensation based on individual unemployability, effective October 1, 2005, was proper.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in November 2008, the Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran), vacated the Board's decision, and remanded the case back to the Board pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion. 

In June 2009, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO.  


REMAND

In the remand in June 2009, the Board directed that the Veteran be afforded VA examinations by a neurologist and a specialist in physical medicine and rehabilitation, in part to assess his employability status in light of service-connected disabilities of cold injury residuals including peripheral neuropathy.  As part of the examination, the Veteran was to undergo electrodiagnostic testing.  




The Veteran underwent a VA neurological examination in March 2010, but the examination did not include electrodiagnostic testing.  Rather, the examiner referred to and compared previous nerve conduction studies in 1993 and 2007, and stated that further electrodiagnostic testing was not warranted. 

In June 2011, the Veteran's attorney argued that the examination was inadequate because the examiner did not perform electrodiagnostic testing as requested by the Board.  In light of the foregoing, the case must be returned to the RO to ensure compliance with the Board's directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Also, the Veteran has indicated that he last worked in August 2003 as a pharmacist, which he reportedly did not leave on account of disability.  In March 2006, the Veteran indicated that he was not working and he had not been employed for the last two years because he had not been hired by VA as a pharmacist, but he was willing to accept a position as a pharmacist outside of VA.  As there is scant information of the Veteran's employment status since 2006, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for a statement as to whether he was able to obtain employment since 2006, and, if so, whether the employment was full-time or part-time. 

2.  Afford the Veteran a VA examination by a neurologist to determine the manifestations of the service-connected residuals of cold injuries, including peripheral neuropathy, of the upper and lower extremities.  




The examination should include electrodiagnostic testing.  The examiner is asked to express an opinion as to whether the Veteran is actually employable in light of the level of impairment due to the service-connected residuals of cold injuries, including peripheral neuropathy, of the upper and lower extremities, and, if the Veteran is actually employable, the examiner should express an opinion as to whether it is reasonably certain that the level of impairment will be maintained under the ordinary conditions of life, for example, while working.

The Veteran's file should be made available to the examiner. 

3.  After the completion of the VA neurological examination, send the claims file to a specialist in physical medicine and rehabilitation for an opinion as to whether the Veteran is actually employable in light of the level of his functional ability, due to the service--connected residuals of cold injuries, including peripheral neuropathy, of the upper and lower extremities, considering the findings of the neurologist, and, if the Veteran is actually employable, the examiner should express an opinion as to whether it is reasonably certain that the Veteran would be able to function under the ordinary conditions of life, for example, while working. 

The Veteran's file should be made available to the examiner.



4.  After the completion of the above development, readjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



